Order filed August 28, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00510-CV
                                   ____________

                         SUSANA V. IZAGUIRRE, Appellant

                                           V.

            FIDENCIO ALVAREZ AND MARIA I. CHAVEZ, Appellees


                       On Appeal from the 234th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-30420


                                        ORDER

      No reporter’s record has been filed in this case. The court reporter, Norma Duarte,
informed this court that appellant had not made arrangements for payment for the
reporter’s record. On July 2, 2012, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter=s record unless
appellant, within 15 days of notice, provided this court with proof of payment for the
record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal on or before
September 27, 2012. If appellant fails to comply with this order, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                         PER CURIAM